JPMorgan Value Opportunities Fund, Inc. Because the electronic format for filing Form N-SAR does not provide adequate space for responding to Items 72DD1 and 72DD2, 73A1 and 73A2, 74U1 and 74U2, and 74V1 and 74V2, complete answers are as follows: Item 72DD1 and 72DD2 Total income dividends for which record date passed during the period Share Class Total Income Dividends (000's omitted) Class A $1,087 Class B $95 Class C $78 Class I $13,559 Item 73A1 and 73A2 Distributions per share for which record date passed during the period Share Class Dividends from Net Investment Income Class A $0.2504 Class B $0.1681 Class C $0.1631 Class I $0.3303 Item 74U1 and 74U2 Number of shares outstanding Share Class Shares Outstanding (000's omitted) Class A 4,555 Class B 581 Class C 503 Class I 43,357 Item 74V1 and 74V2 Net asset value per share (to nearest cent) Share Class Net Asset Value Per Share Class A $21.32 Class B $20.94 Class C $20.97 Class I $21.36
